                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

TODD JAGER,

               Plaintiff,

v.                                                         CV No. 18-743 GBW/CG

JAMES MULHERON, et al.,

               Defendants.

               ORDER SETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before on review of the record, and having conferred with

counsel about a mutually-convenient date, time, and location, IT IS HEREBY

ORDERED that a status conference will be held by telephone on Tuesday, May 21,

2019, at 2:30 p.m.

      Parties shall call Judge Garza’s AT&T Teleconference line at (877) 810-9415,

follow the prompts, and enter the Access Code 7467959, to be connected to the

proceedings.




                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
